Citation Nr: 0100232	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-37 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease of the L5-S1, postoperative, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from October 1982 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the evaluation for 
her lumbosacral strain with degenerative disc disease of L5-
S1, postoperative, to 20 percent under Diagnostic Codes 5295 
and 5293.  

The Board observes that the veteran advised that she 
remarried in December 1999 and thus her last name had 
changed.   The veteran, her spouse, and her representative 
appeared before a Member of the Board at a hearing at the RO 
in November 2000.  That hearing was conducted under the 
authority of the Chairman of the Board.  A transcript of the 
hearing is on file.

In a June 1996 statement, the veteran raised the issue of 
entitlement to an increased evaluation for retinal detachment 
of the left eye.  Additionally, at the November 2000 hearing, 
the veteran appeared to raise the issue of service connection 
for a thyroid disorder as secondary to her service-connected 
back disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a decision, notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should address these claims to the extent 
appropriate.  As needed, they should be raised with 
specificity at the RO.


REMAND

At her November 2000 hearing, the veteran testified that her 
lumbar spine disability has worsened since her 
November/December 1999 VA examination and follow-up and she 
requested another examination.  Moreover, it was noted that 
the VA examiner, in the November 1999 VA examination and in 
the December 1999 VA examination follow-up, requested a copy 
of a March 1999 VA MRI from the Houston VAMC and requested 
that the veteran be scheduled for an EMG/NCV study in order 
to adequately evaluate the veteran's lumbar spine disorder.  
Although there were some VA medical records from the Houston 
VAMC dated through March 1999, a March 1999 MRI study is not 
of record and there is no indication that an EMG/NCV study of 
the veteran was scheduled.  Thus, it does not appear that the 
requests of the VA examiner were performed.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and in view of the 
other development needed, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the March 1999 
MRI study from the Houston VAMC as well 
as all VA medical records from February 
1999 to present.  

2.  The veteran should be afforded VA 
examination(s) to determine the nature 
and extent of the orthopedic and 
neurologic symptoms of the veteran's 
current lumbar spine disorder.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination(s).  The examiner(s) should 
perform range of motion studies of the 
lumbar spine and evaluate the evidence of 
pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All other 
special studies and tests should be 
performed.  It should be determined 
whether the previously requested EMG/NCV 
study is still needed.  If it is not 
indicated, the medical reasoning for that 
conclusion should be set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





